DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant amendments filed on 08/01/2022 have been entered.
Claims 1-10, 12-14, 17-22 and 26 are currently pending.
Claims 11, 15-16 and 23-25 have been canceled. 
Claim 1, 2, 14, 20 and 21 have been amended.
Claim 26 is a new claim. 
Claim Rejections - 35 USC § 112
Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the claim recites “a fibrous material layer sandwiched between a two non-woven layers.” .” This limitation is indefinite, as Claim 1 already recites a fibrous material layer. It is uncertain if this is the core material or a different fibrous material layer sandwich between a nonwoven layer or film, foil or facing layer. It is uncertain if this is the core material or a different fibrous material layer sandwich between the nonwoven layers.
For purposes of examination, this fibrous material layer is interpreted to the core material. 
Regarding Claim 6, the claim recites “a fibrous material layer sandwiched between a nonwoven layer and a film, foil, or facing layer.” This limitation is indefinite, as Claim 1 already recites a fibrous material layer. It is uncertain if this is the core material or a different fibrous material layer sandwiched between a nonwoven layer or film, foil or facing layer. 
For purposes of examination, this fibrous material layer is interpreted to the core material. 
Claim Rejections - 35 USC § 103
Claims 1-10, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prosser et al. (US 2005/0020200) in view of Gross (US 2010/0066121). 
Regarding Claim 1, Prosser teaches an air guiding element/duct in a vehicle (Title; Abstract) comprising a composite material of a sound absorbing component (Fig. 3, Item 11 and Item B). Prosser teaches the sound absorbing component is formed of a plurality of discrete plurality of nonwoven layers, thereby teaching one or more nonwoven layers and a core material comprising a fibrous material layer (Paragraph 0010, 0023-0025). Prosser teaches injection molding/overmolding some overmolded features onto the sound absorbing component. (Paragraph 0021).
Prosser does not specifically teach the nonwoven layers are needled-punched, spun-bound, melt-blown, spun-laced, air-laid or a combination thereof.  
Gross teaches of discrete air-laid layers to form an sounding absorbing component for use in vehicles (Abstract; Paragraph 0017). Gross teaches the nonwoven layers, which would include the core material of a fibrous material layer, can comprise fibers with a length of 3 to 12 mm. (Paragraph 0107) This overlaps the claimed range of 12 mm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Goss teaches these lengths are chosen for their acoustic insulating performance. (Paragraph 0132). 
Gross teaches air-laid sound absorbing components are lighter than other types of nonwoven sound absorption or porous sound absorbing materials (e.g. foam), which reduces the weight of the vehicle and improves gas mileage.  (Paragraph 0015-0016) Thus, as Gross teaches using air-laid sound absorbing nonwoven composite provide the advantage of lighter composites and increased gas mileage to vehicles, it would have been obvious to one with ordinary skill in the art to use the air-laid non-woven composite of Gross as the sound-absorbing component in Prosser or for one with ordinary skill in the art to have the nonwoven sound absorbing component of Prosser being made using air-laying process to decrease the weight of the composite. 
Regarding Claim 2, Prosser shows no penetration of the overmolded features deep into compressed regions of the fibrous material layer. (Fig. 3). 
Regarding Claim 3, Prosser teaches the sound absorbing component can be three nonwoven layers, which creates a fibrous material layer sandwiched between two non-wovens. (Paragraph 0023). Gross teaches multiple layers of air-laid discrete layers. (Paragraph 0017). This would create a fibrous material layer sandwiched between two or more non-woven layers. 
Regarding Claim 4, Prosser teaches having the sound-absorbing component has a nonwoven sandwiched between two additional non-woven layers or an additional film (Paragraph 0025-0026). Gross teaches a film or scrim, facing layer, may be applied to the absorbing nonwoven. (Fig. 3, 7; Paragraph 0030).
Regarding Claim 5, Gross teaches facing layer can have a basis weight of 10 to 2000 gsm. (Paragraph 0030). This overlaps the claimed range of 50 gsm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05). Gross teaches this carrier allows for proper air-laying of fibers onto the facing layer. Therefore, it would have been obvious to one with ordinary skill in the art to use the claimed basis weight to ensure proper air laying of the nonwoven layers. 
Regarding Claim 6, Gross teaches there are multiple nonwoven layers, one including the fibrous material layer, that can be sandwiched between a nonwoven layer and a film, foil or facing layer to further enhance the acoustic properties of the composite material (Paragraph 0018). 
Regarding Claim 7, Prosser teaches the layers contact and bond to the overmolded features (Fig. 3). By having injection molding occur, the materials forming the layers would have an affinity for the overmolding material. (Paragraph 0021). 
Regarding Claim 8 and 9, Gross teaches the nonwoven layers can be PET or polypropylene. (Paragraph 0097). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PET or polypropylene as the air laid nonwoven fibers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. Prosser further teaches one of the layers can be PET. (Claim 4 of Prosser). 
Regarding Claim 10, Gross teaches the nonwoven layers have a basis weight of 200 to 3000 gsm. (Paragraph 0049). This overlaps the claimed range of 10 to 300 gsm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 12, Prosser teaches the composite is made of thermoplastic (Paragraph 0020), which allows the composite material to be thermoformable.
Regarding Claim 13, Prosser teaches the composite material is molded into a three-dimensional part. (Fig. 1-3).
Regarding Claim 14, Gross teaches the nonwoven layers can comprise fibers with a length of 3 to 12 mm. (Paragraph 0107) This overlaps the claimed range of 5 mm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2144.05).
Regarding Claim 18, Prosser shows the overmolded feature is a fastener/clip. (Fig. 3).
Regarding Claim 19, Prosser teaches the nonwoven is an acoustic absorber; therefore, the composite material exhibits acoustic absorption characteristics. (Abstract).

Claim 17 is rejected under 35 U.S.C. 103 for being unpatentable over Prosser and Gross as applied in Claim 1, in further view of Bush et al. (WO 2016/187526).
Regarding Claim 17, Prosser and Gross do not teach the each of the layers have a specific air flow that is different than a layer directly adjacent. Bush teaches an acoustic composite, where layers adjacent to each other had different specific air flow resistance. (Claim 13 of Bush; Abstract). Bush teaches this means the acoustic composite has greater sound absorption. (Claim 13 of Bush; Paragraph 0015). Thus, it would have been obvious to one with ordinary skill in the art to have different specific air flow resistance for each layer directly adjacent to each other in Prosser and Gross for improved acoustic absorption.

Claim 20 is rejected under 35 U.S.C. 103 for being unpatentable over Prosser and Coates, as applied in Claim 1, in further view of Akasaka et al. (US 2017/0309266 A1).
Regarding Claim 20,  Prosser and Coates do not teach the porosity of the composite. 
Akasaka teaches a non-woven fabric laminate (Abstract), where the porosity of the non-woven acoustic absorber is less than 0.92 or 92%. (Paragraph 0096). This overlaps the claimed range. Akasaka teaches this porosity ranges ensure the non-woven laminate will be able to have sound absorption at all frequencies, especially low frequencies which are difficult for some absorbers to capture. (Paragraph 0094-0096). Therefore, it would have been obvious to one with ordinary skill in ensure the porosity of the composite of Prosser and Gross to have the claimed range to ensure sound absorption at large range of frequencies.  

Claims 26, 21 and 22 are rejected under 35 U.S.C. 103 for being unpatentable over Murata (JP 2008-281276 A) in view of Coates et al.  (US 2015/0330001 A1).
Regarding Claim 26 and 21, Murata teaches a composite material shaped into air duct comprising discrete layers on top of each other comprising an outer coating layer, an intermediate fibrous acoustic absorber layer, and an inner coating layer (Paragraph 0006, 0011). 
Murata does not specifically teach the acoustic absorber layer comprises  nonwoven needle punched layers with the claimed basis weight and the core material comprises a fibrous material of short fibers having an average fiber length of 12 mm or less.   
Coates teaches a fibrous acoustic absorber material comprising needle punched nonwoven layers with a basis weight of 200 gsm (Paragraph 0076) and a core layer formed of fibrous recycled material with short fiber lengths of 12 mm or less. (Paragraph 0010). Coates teaches this acoustic absorber provides the advantage of using short fibers, which increases the sound absorption capability of the absorber material, and also uses recycled material which reduces costs of the acoustic laminate. (Paragraph 0003). 
Therefore, it would have been obvious to one with ordinary skill in the art to use the acoustic element layer composite of Coates as the acoustic absorber layer of Murata in order to create a cheaper and more acoustic absorbent air duct. 
Regarding Claim 22, Murata teaches the outer coating is non-permeable film. (Paragraph 0010). Therefore, the air duct has the outside area covered by the non-permeable film, but the inside area of the air duct is not covered by the non-permeable film. 
Response to Arguments 
Applicant argues Prosser does not teach the composite forms an air duct, but rather the composite is shaped along with a plastic body to form the air channel. This argument is found unpersuasive, as the claim has a comprising transition. Therefore, the composite material can also include the plastic body taught by Prosser as shown in Figures 1-3. In addition, Prosser teaches the non-woven acoustic component can cover at least one wall region of the channel (Paragraph 0019) which means all walls can comprise the overmolded features and acoustic absorber.  In addition, Fig. 3 shows the acoustic absorber can be curved into a variety of shapes. (Paragraph 0022). Therefore, the composite could also be considered shaped into an air duct.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781